Citation Nr: 0513242	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-03 516	)	DATE
	)
	)

On appeal from a Decision Certified by the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right tibia and fibula, with atrophy of the 
knee extensor muscle group, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1961.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which inter alia denied the 
benefit sought.   

The veteran had also perfected an appeal with respect to a 
claim for an increased rating for evaluation of a tender 
scar, residuals of a fracture of the right tibia and fibula.  
However, at his video conference hearing before the 
undersigned on February 10, 2005, the veteran withdrew that 
claim.  Therefore, the Board is without further jurisdiction 
as to that matter.  Also at that hearing, the veteran 
asserted additional claims for a back condition and left foot 
condition as secondary to his service connected fracture 
residuals.  Because the latter issues are not before the 
Board on this appeal, they are hereby referred to the RO for 
appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran reports that he has received treatment since 2001 
from the VA Medical Centers in Miami, Florida, Jacksonville, 
Florida, Gainesville, Florida  and Loma Linda, California.  
However, the most current VA treatment records only date up 
to January 2001.  The VA's statutory duty to assist the 
veteran includes the obligation to obtain pertinent treatment 
records, the existence of which has been called to its 
attention.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Moreover, he asserts that his condition has worsened since 
his last VA examination in May 2001.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that the veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the veteran's contention that his 
disability had increased in severity).

The veteran has also indicated that he had applied for and 
has been receiving benefits from the Social Security 
Administration (SSA).  Efforts to obtain any records 
pertaining to that claim have not been accomplished and 
neither the documentation nor the medical evidence used to 
arrive at a determination is of record.  VA's duty to assist 
specifically includes requesting information from other 
Federal departments or agencies.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  The Board notes that it has been 
resolved in various cases, essentially, that although SSA 
decisions are not controlling for VA purposes, they are 
pertinent to the adjudication of a claim for VA benefits and 
VA has a duty to assist the veteran in gathering such 
records.  See Collier v. Derwinski, 1 Vet. App. 413 (1991); 
Murincsak, supra; Masors v. Derwinski, 2 Vet. App. 181 (1992) 
and Brown v. Derwinski, 2 Vet. App. 444 (1992).

Moreover, the Veterans Claims Assistance Act of 2000 was 
enacted during the pendency of this claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  This 
legislation provides among other things for notice and 
assistance to claimants under certain circumstances.  See 
also 38 C.F.R. § 3.159.  The Board observes that the claims 
file does not reflect any correspondence to the veteran in 
compliance with several Court decisions with respect to the 
veteran's claim.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Recent 
decisions by the U.S. Court of Appeals for Veterans Claims 
have mandated that VA ensure strict compliance with the 
notice provisions of the VCAA.  

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
interpreted VA 's obligations under the VCAA, noting that a 
claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary." 38 U.S.C.A. § 5100.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
As part of the notice, VA must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.

Under the circumstances, the RO is required to provide notice 
in accordance with the VCAA as to the VA's duty to assist the 
veteran and of his concomitant responsibilities in the 
development of his claim prior to further adjudication of the 
veteran's appeal.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED for the following 
development:

1.  The RO must review the claims files 
and ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
specifically including all provisions 
under 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) (38 C.F.R. 
§ 3.159) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act are fully complied with and 
satisfied.  See 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R §§ 
3.102, 3.159, 3.326(a) (2003).  The RO 
should also ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and any other pertinent 
precedent.

2.  The Social Security Administration 
should be contacted and requested to 
furnish copies of all medical records 
pertinent to the veteran's award of 
disability benefits.  If medical evidence 
utilized in processing such claim is not 
available, the fact should be entered in 
the claims folder.

3.  The veteran's treatment records from 
the VA Medical Centers in Miami, Florida, 
Jacksonville, Florida, Gainesville, 
Florida and Loma Linda, California 
pertaining to the disability at issue for 
the period from January 2001 to the 
present should be obtained and associate 
them with his claims folder in order to 
give the veteran every consideration with 
respect to the present appeal and to 
ensure that the VA has met its duty to 
assist the veteran in developing the 
facts pertinent to the claim.  If the 
search for such records have negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.

4.  After obtaining the above evidence, 
to the extent available, the veteran 
should be afforded a VA medical 
examination by a VA physician or 
appropriate specialist to ascertain the 
current nature and extent of his 
residuals of a fracture of the right 
tibia and fibula, with atrophy of the 
knee extensor muscle group.  The claims 
folder must be made available to and 
reviewed by the examiner prior to 
completing the requested examination 
report and the examiner must document 
that such review was undertaken.  



In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
must cover any weakened  movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact must be so stated.  The report 
of the examinations should reconcile the 
veteran's subjective complaints of pain 
with any objective findings on 
examination.  If the examiner is unable 
to answer, with a reasonable degree of 
certainty, any question posed herein, he 
or she should so indicate.  

A complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.

5.  The examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, corrective procedures should 
be implemented.

6.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


